Exhibit 10.2

INDUCEMENT AGREEMENT

This Inducement Agreement (this “Agreement”) is entered into as of 1 July 2012
by and between Weatherford International Ltd., a Swiss joint-stock corporation
registered in Switzerland, Canton of Zug (the “Company”), and Mr. James C.
Parent (“Parent”).

W I T N E S S E T H:

WHEREAS, the Company has recruited Parent as the Company’s Vice President, Tax;
and

WHEREAS, to induce Parent to accept that position, the Company has agreed to pay
Parent an inducement bonus of $100,000 (the “Bonus”), subject to the terms
herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree that:

1. Inducement Bonus. The Company agrees to provide Parent with the Bonus
contemporaneously with his first regular salary payment (July 13, 2012) and
subject to normal payroll withholdings. Parent agrees that if he voluntarily
terminates his employment with the Company or his employment with the Company is
terminated for Cause (as defined in his Employment Agreement) on or before
June 30, 2013, he shall repay the Bonus to the Company in full and without
proration.

2. No Employment Agreement. This Agreement does not constitute an agreement of
employment of a guarantee of employment and does not give rise to any
obligations on either party other than those expressly stated herein

3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Texas applicable to contracts made and performed in
Texas by Texas residents.

 

/s/ JAMES C. PARENT James C. Parent

Weatherford International Ltd.,

a Swiss joint-stock corporation

 

By:   /s/ JOHN H. BRISCOE   John H. Briscoe, Senior Vice President & Chief
Financial Officer